 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARCELLUS HENDERSON,                            1:21-cv-932 GSA (PC)
12                       Plaintiff,                   ORDER GRANTING APPLICATION TO
                                                      PROCEED IN FORMA PAUPERIS
13            v.                                                 and
                                                      ORDER DIRECTING PAYMENT
14    UNITED STATES,                                  OF INMATE FILING FEE BY U.S.
                                                      PENITENTIARY ATWATER
15                       Defendant.
16

17

18

19

20          Plaintiff is a federal prisoner proceeding pro se pursuant to 403 U.S. 388 (1971) and has

21   requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made

22   the showing required by § 1915(a) and accordingly, the request to proceed in forma pauperis will

23   be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28

24   U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

25   percent of the preceding month’s income credited to plaintiff’s trust account. U.S. Penitentiary

26   Atwater is required to send to the Clerk of the Court payments from plaintiff’s account each time

27   the amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C.

28   § 1915(b)(2).
                                                        1
 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3        1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4        2. The Warden of U.S. Penitentiary Atwater or his/her designee shall collect

 5              payments from plaintiff’s prison trust account in an amount equal to twenty per

 6              cent (20%) of the preceding month’s income credited to the prisoner’s trust

 7              account and shall forward those payments to the Clerk of the Court each time the

 8              amount in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

 9              until a total of $350.00 has been collected and forwarded to the Clerk of the

10              Court. The payments shall be clearly identified by the name and number

11              assigned to this action.

12        3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

13              in forma pauperis application on the Warden of U.S. Penitentiary Atwater.

14        4. The Clerk of the Court is directed to serve a copy of this order on the Financial

15              Department, U.S. District Court, Eastern District of California, Sacramento Division;

16              and

17        5. Within thirty (60) days of the date of service of this order, plaintiff shall submit a

18              certified copy of his/her prison trust account statement for the six-month period

19              immediately preceding the filing of the complaint, if plaintiff has not already done so.

20
     IT IS SO ORDERED.
21

22     Dated:     July 9, 2021                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                       2
